DETAILED ACTION

Applicants’ response filed 2/2/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15 and 17-20 are pending. 
Prior art rejections have been modified in view of amendments. 
Application is pending. 

Response to Arguments
Applicants’ arguments with respect to claims 1, 3-8, 10-15 and 17-20 have been considered but are moot because a new ground of rejection is presented in view of amendments. Specifically the argument referring to the amended portion of claim 1, for example, is taught the Li reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. USPAP 20190326931A1 (herein: Liu) in view of Abu-Surra et al. USPAP 20160164538A1 (herein: Abu-Surra) further in view of Li et al. (herein: Li) USPAP 20140173385 A1.   

	As per claim 1, Liu substantially teaches a semiconductor apparatus (i.e., abstract and Figure 1, below) comprising: one or more substrates (i.e., Figure 1, storage medium 125 and paragraph 0122); and logic coupled to the one or more substrates, wherein the logic is at least partly implemented in one or more of configurable or fixed-functionality hardware (i.e., Figure 1, Host controller, LDPC encoding circuit, LDPC decoding circuit, write circuit, read circuit and paragraphs 0019-0020), and the logic is to: receive a codeword containing low-density parity-check code (i.e., Figure 1, read circuit 135 and paragraph 0023); and conduct a min-sum decode 

    PNG
    media_image1.png
    392
    559
    media_image1.png
    Greyscale

	Liu does not explicitly teach a spatially coupled low density parity check code as stated in the present application. 	However Abu-Surra teaches in an analogous art (i.e., abstract) a receiver, such as a mobile station or base station, includes a sliding window-decoder. An antenna in the receiver is configured to receive a protograph-based spatially coupled low density parity check (SC-LDPC) code from a transmitter. The sliding window-decoder is configured to perform a SC-LDPC 
	The combination of Liu and Abu-Surra does not explicitly the scaling factors to be synchronized with a wave-shaped associated with the SC-LDPC code. 
	However Li substantially teaches (i.e., abstract) a data processing system is disclosed including a low density parity check decoder with a variable node processor, a check node processor and a scaler circuit. The low density parity check decoder is operable to scale soft information with a scaling factor in the scaler circuit while iteratively generating and processing check node to variable node messages in the variable node processor and variable node to check node messages in the check node processor between a plurality of check nodes and variable nodes. The scaling factor is derived from a distribution of possible values in an input to the low density parity check decoder. 

    PNG
    media_image2.png
    339
    525
    media_image2.png
    Greyscale


As per claim 3, Liu substantially teaches, in view of above rejections, wherein the scaling factors are to cause a wave propagation of the min-sum decode (i.e., Figure 1 and paragraph 0015).  

As per claim 5, Liu substantially teaches, in view of above rejections, wherein the logic coupled to the one or more substrates is to select the scaling factors based on a performance of the min-sum decode (i.e., Figure 1 and paragraph 0015).  
As per claim 6, Liu substantially teaches, in view of above rejections, wherein the logic coupled to the one or more substrates is to conduct a density evolution analysis to determine the performance of the min-sum decode (i.e., Figure 1 and paragraph 0025).  
As per claim 7, Liu substantially teaches, in view of above rejections, wherein the codeword is to be received from a NAND memory structure (i.e., Figure 1 and paragraph 0146).  
As per claim 8, Liu substantially teaches a system (i.e., abstract and Figure 1, below) comprising: a memory structure (i.e., Figure 1, storage medium 125 and paragraph 0122); and a memory controller (i.e., Figure 1, controller 105 and paragraph 0122) coupled to the memory structure, wherein the memory controller includes logic coupled to one or more substrates  (i.e., Figure 1, Host controller, LDPC encoding circuit, LDPC decoding circuit, write circuit, read circuit and paragraphs 0019-0020) to: receive a codeword containing a low-density parity- check code (i.e., Figure 1, read circuit 135 and paragraph 0023), wherein the codeword is received from the memory structure (i.e., Figure 1, host controller 105); and conduct a min-sum decode of the SC-LDPC code based on a plurality of scaling factors (i.e., Figures 1, 3 LDPC decoding circuit and paragraphs 0014-0015, 0028-0029); wherein the scaling factors are to be non-uniform across multiple iterations of the min-sum decode so that the plurality of scaling factors are adjusted in 

    PNG
    media_image1.png
    392
    559
    media_image1.png
    Greyscale

Liu does not explicitly teach a spatially coupled low density parity check code as stated in the present application. 	However Abu-Surra teaches in an analogous art (i.e., abstract) a receiver, such as a mobile station or base station, includes a sliding window-decoder. An antenna in the receiver is configured to receive a protograph-based spatially coupled low density parity check (SC-LDPC) code from a transmitter. The sliding window-decoder is configured to perform a SC-LDPC decoding operation on the SC-LDPC code using a sliding window. The SC-LDPC code includes a parity check matrix. The sliding window includes a subset of protograph sections on which decoding calculations are iteratively performed. The sliding window-decoder performs a 
	The combination of Liu and Abu-Surra does not explicitly the scaling factors to be synchronized with a wave-shaped associated with the SC-LDPC code. 
	However Li substantially teaches (i.e., abstract) a data processing system is disclosed including a low density parity check decoder with a variable node processor, a check node processor and a scaler circuit. The low density parity check decoder is operable to scale soft information with a scaling factor in the scaler circuit while iteratively generating and processing check node to variable node messages in the variable node processor and variable node to check node messages in the check node processor between a plurality of check nodes and variable nodes. The scaling factor is derived from a distribution of possible values in an input to the low density parity check decoder. 

    PNG
    media_image2.png
    339
    525
    media_image2.png
    Greyscale

Specifically Li teaches (i.e., Figure 7, above and paragraphs 0013, 0059) a chart 700 depicts a distribution of soft information which has been adjusted by applying a scaling factor to the soft information, with probability values on the Y axis 702 and the possible values of symbol 
As per claim 10, Liu substantially teaches, in view of above rejections, wherein the scaling factors are to cause a wave propagation of the min-sum decode (i.e., Figure 1 and paragraph 0015).  
As per claim 11, Liu substantially teaches, in view of above rejections, wherein the min-sum decode is to decode variable nodes at a boundary of the SC-LDPC (i.e., Figure 1 and paragraph 0015).  

As per claim 13, Liu substantially teaches, in view of above rejections, wherein the logic coupled to the one or more substrates is to conduct a density evolution analysis to determine the performance of the min-sum decode (i.e., Figure 1 and paragraph 0025).  
As per claim 14, Liu substantially teaches, in view of above rejections, wherein the memory structure is a NAND memory structure (i.e., Figure 1 and paragraph 0146).  
As per claim 15, Liu substantially teaches (i.e., abstract and Figure 1, below) a method comprising: receiving a codeword containing low-density parity-check (SC-LDPC) code (i.e., Figure 1, read circuit 135 and paragraph 0023); and conducting a min-sum decode of the LDPC code based on a plurality of scaling factors (i.e., Figures 1, 3 LDPC decoding circuit and paragraphs 0014-0015, 0028-0029); wherein the scaling factors are to be non-uniform across multiple iterations of the min-sum decode so that the plurality of scaling factors are adjusted in response to a determination that a maximum number of iterations has not been reached (i.e., Figure 1, paragraph 0014; Figure 3, paragraphs 0032-0033).

    PNG
    media_image1.png
    392
    559
    media_image1.png
    Greyscale

Liu does not explicitly teach a spatially coupled low density parity check code as stated in the present application. 	However Abu-Surra teaches in an analogous art (i.e., abstract) a receiver, such as a mobile station or base station, includes a sliding window-decoder. An antenna in the receiver is configured to receive a protograph-based spatially coupled low density parity check (SC-LDPC) code from a transmitter. The sliding window-decoder is configured to perform a SC-LDPC decoding operation on the SC-LDPC code using a sliding window. The SC-LDPC code includes a parity check matrix. The sliding window includes a subset of protograph sections on which decoding calculations are iteratively performed. The sliding window-decoder performs a stopping rule configured to cease the decoding calculations as a function of a syndrome of one or more check nodes (CNs) in the sliding window. Therefore it would have been obvious to one 
	The combination of Liu and Abu-Surra does not explicitly the scaling factors to be synchronized with a wave-shaped associated with the SC-LDPC code. 
	However Li substantially teaches (i.e., abstract) a data processing system is disclosed including a low density parity check decoder with a variable node processor, a check node processor and a scaler circuit. The low density parity check decoder is operable to scale soft information with a scaling factor in the scaler circuit while iteratively generating and processing check node to variable node messages in the variable node processor and variable node to check node messages in the check node processor between a plurality of check nodes and variable nodes. The scaling factor is derived from a distribution of possible values in an input to the low density parity check decoder. 

    PNG
    media_image2.png
    339
    525
    media_image2.png
    Greyscale

Specifically Li teaches (i.e., Figure 7, above and paragraphs 0013, 0059) a chart 700 depicts a distribution of soft information which has been adjusted by applying a scaling factor to the soft information, with probability values on the Y axis 702 and the possible values of symbol on the X axis 704. In this embodiment, each symbol has 16 possible values, from 0 to 15. If the probability value of each possible value or bar along the X axis 704 were totaled, the total 
As per claim 17, Liu substantially teaches, in view of above rejections, wherein the scaling factors cause a wave propagation of the min-sum decode (i.e., Figure 1 and paragraph 0015).   
As per claim 18, Liu substantially teaches, in view of above rejections, wherein the min-sum decode decodes variable nodes at a boundary of the SC-LDPC (i.e., Figure 1 and paragraph 0015).  
As per claim 19, Liu substantially teaches, in view of above rejections, further including selecting the scaling factors based on a performance of the min-sum decode (i.e., Figure 1 and paragraph 0025).  
.  




















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112